United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                              F I L E D
                                                                                            November 12, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                         Charles R. Fulbruge III
                                  FOR THE FIFTH CIRCUIT                                          Clerk



                                           No. 03-40384
                                         Summary Calendar



HENRY WATKINS “HANK” SKINNER,

                                                                                       Plaintiff-Appellant,

                                                versus

ROBERT R. TREON, Senior Warden;
LANNETTE LINTHICUM, Director of Health Services;
ALLEN HIGHOWER; ROCHELLE MCKINNEY, RN, Medical
Assistant; LOREN L. BREWER, health Administrator;
GULLERMO PORRAS, DR.,

                                                                                     Defendants-
                                                         Appellees.

                       -----------------------------------------------------------
                          Appeal from the United States District Court
                                  for the Eastern District of Texas
                                      USDC No. 9:99-CV-308
                       -----------------------------------------------------------

Before SMITH, DEMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Texas inmate Henry Watkins “Hank” Skinner, TDCJ No. 999143, moves this court for

appointment of counsel. The motion is DENIED. Skinner has appealed the district court’s entry of



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
summary judgment on his claim that the defendants have denied him medical care for chronic hepatitis

C.** We vacate and remand for further factual development of Skinner’s claim that the defendants

are merely monitoring his chronic condition, rather than providing medical care consistent with

currently-accepted standards.

       MOTION FOR COUNSEL DENIED; VACATED AND REMANDED.




       **
       By failing to brief the issues, Skinner has abandoned the
other claims that he raised in the district court.

                                               -2-